DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 4/26/22 is acknowledged.  Claims 18-26 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1-17 remain for prosecution thereof.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Manufacturing a Cable Seal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,10,12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the “an elastic seal” is unclear as whether or not this is in addition to the overmolding step or if this is an example of the overmolding step?  Clarification is requested.
Regarding claim 12, the term “polyvinyl chloride” is recited in duplicate.
Regarding claim 14, the term “the seal” lacks antecedent basis.  The Examiner questions whether this should recite “the sealant”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10,11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Takahashi (2018/0218807).
Takahashi (2018/0218807) teaches a cable waterproofing structure which includes cables (31,32) having a protective outer jacket, i.e. a sheath (33) and a heat shrinkable tube (5,6) over the sheath (33).  The heat shrinkable tube (5) having an adhesive on the inner side thereof (abstract, [0016]-[0018] and Figs. 3A and 3B).
Regarding claims 1 and 2, Takahashi (2018/0218807) teaches the sheath to comprise polyurethane, i.e. a non-polyvinyl chloride material [0066].
Regarding claim 10, the heat shrinkable sleeve is positioned around the outer jacket, i.e. sleeve (33) (Fig. 3B).
Regarding claim 11, a heat shrinkable tube/sleeve is provided around the sheath/cables and heated to be fixed therein and includes an adhesive inside the tube [0016]-[0018].
Regarding claim 13, adhesive is located inside the heat shrinkable tube [0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with Aishima et al. (2016/0172073).
	Features detailed above concerning the teachings of Takahashi (2018/0218807) are incorporated here.
	Takahashi (2018/0218807) fails to teach the preparing to be a tape adhesive and the materials thereof.
	Aishima et al. (2016/0172073) teaches a waterproofing portion (6) is formed by winding a good water resistant-member, i.e. tape (60) such as polyethylene or epoxy with adhesive layer (i.e. claimed adhesive tape) and then a heat shrinkable tube (61) thereon [0036] and Fig. 1).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) by providing the outer jacket/sheath with an adhesive tape for bonding of the sealant as evidenced by Aishima et al. (2016/0172073) with the expectation of providing improved adherence of the sealant and improved protection thereof.
	Regarding claims 3,4,6 and 7, Aishima et al. (2016/0172073) teaches adhesive tape being polyethylene [0036].
	Regarding claim 5, while Aishima et al. (2016/0172073) fails to specifically teach PVC as the tape material, the Examiner takes the position that PVC adhesive tapes are well known in the art and would have been expected to produce results absent a showing to the contrary. 
	Regarding claim 9, Aishima et al. (2016/0172073) teaches a joint to be protected which is inclusive or a splice (abstract).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with CN 712122.
	Features detailed above concerning the teachings of Takahashi (2018/0218807) are incorporated here.
	Takahashi (2018/0218807) fails to teach the preparing to be inclusive of a cold melt as the sealant.
	CN 712122 teaches a heat shrinkable tube or sealant which can be formed by a sealing tape or using a sealant that is a cold-melt.
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified the heat shrinkable tube to include a cold melt as evidenced by CN 712122 with the expectation of providing a sealant to the cable for further protection thereof.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with Mellot et al. (10/305,268).
	Features detailed above concerning the teachings of Takahashi (2018/0218807) are incorporated here.
	Takahashi (2018/0218807) fails to teach the sleeve/sealant made of PVC, PTFE or fluorinated ethylene propylene.
	Mellot et al. (10/305,268) teaches an electrical connector having cable seals whereby heat shrinkable material includes PVC, PTFE and FEP (col. 2, lines 46-56).
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) process to include a heat shrinkable material including PVC, PTFE or FEP as evidenced by Mellot et al. (10/305,268) with the expectation of achieving similar success.  

Claims 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with EP 0508529.
	Features detailed above concerning the teachings of Takahashi (2018/0218807) are incorporated here.
	Takahashi (2018/0218807) fails to teach the preparing to be inclusive of pretreating the sleeve/outer jacket by roughening/etching prior to coating with sealant.
	EP 0508529 teaches bonding neoprene as a plug boot to a polyurethane surface such as a jacket of an electrical connector by etching the polyurethane surface and then coating the etched surface (abstract and col. 3, lines 10-15).
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) process to include a pretreatment etching step of the jacket layer as evidenced by EP 0508529 with the expectation of improving the bonding of the sealant/coating to the polyurethane outer jacket.
	Regarding claim 9, EP 0508529 teaches a plug boot (abstract).
Regarding claim 14, EP 0508529 teaches neoprene which is a known rubber (abstract).
Regarding claims 15 and 16, while EP 0508529 fails to teach pretreatments by plasma, corona or chemically with solvent, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success of roughening with the known claimed processes absent a showing to the contrary.
	Regarding claim 17, EP 0508529 teaches etching which is mechanical and would roughen the surface thereof (col. 3, lines 10-15).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715